         Case 3:21-cv-00098-SDD-SDJ            Document 1        02/12/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


KRYSTAL BRUE,                                        CASE NO.:
         Plaintiff,

v.                                                   SECTION:         DIVISION:

JAMES CASTLE, WINBURN MILK
COMPANY, and HALLMARK COUNTY                         JUDGE:
MUTUAL INSURANCE COMPANY
          Defendants.
                                                     MAG:



FILED:
                                                              DEPUTY CLERK


                                   NOTICE OF REMOVAL

                             TO: The Honorable Judges of the
                             United States District Court for the
                                Middle District of Louisiana

       NOW INTO COURT, through undersigned counsel, come Defendants, JAMES

CASTLE, WINBURN MILK COMPANY, and HALLMARK COUNTY MUTUAL

INSURANCE COMPANY, who hereby file this Notice of Removal of the above-captioned

civil action pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446, and hereby remove this matter to

the United States District Court for the Middle District of Louisiana based on diversity

jurisdiction, 28 U.S.C. § 1332 and aver as follows:

                                                I.
            Case 3:21-cv-00098-SDD-SDJ                    Document 1          02/12/21 Page 2 of 8




         On December 17, 2020, plaintiff, Krystal Brue, filed suit against Defendants, James

Castle, Winburn Milk Company, and Hallmark County Mutual Insurance Company, in the 19th

Judicial District Court for the Parish of East Baton Rouge, State of Louisiana, alleging injuries

and damages following an automobile accident that occurred in East Baton Rouge Parish on or

about January 3, 2020.1 The Civil Action Number is 702801, Division “F,” Section 22, and is

entitled “Krystal Brue versus James Castle, Winburn Milk Company, and Hallmark County

Mutual Insurance Company.”

                                                           II.

         Winburn Milk Company was served with the Petition for Damages on or about January

12, 2021.

                                                          III.

         By a preponderance of the evidence, the amount in controversy is in excess of $75,000,

exclusive of interest and costs. 28 U.S.C. § 1446(c)(2)(b). Plaintiff’s Petition for Damages

alleges that Plaintiff, Krystal Brue, sustained injuries that have forced her to undergo medical

treatment including surgery as well as medial branch blocks to her cervical spine.2 Plaintiff

alleges damages in the form of:

              1. Medical expenses;

              2. Mental anguish, pain and suffering;

              3. Physical pain and suffering;


1
  See Petition for Damages, attached hereto as Exhibit A, in globo with all pleadings filed in state court in this
matter.
2
  Exhibit A at ¶ 6.


                                                           2
           Case 3:21-cv-00098-SDD-SDJ                     Document 1          02/12/21 Page 3 of 8




              4. Economic loss;

              5. Lost wages; and

              6. Disability3

                                           BASIS FOR REMOVAL

                                                          IV.

         Removal is proper because there is complete diversity between the parties, and the

amount in controversy exceeds $75,000, excluding interest and costs. 28 U.S.C. § 1332.

                                          COMPLETE DIVERSITY

                                                           V.

         Removal is proper because there is complete diversity between the parties. 28 U.S.C. §

1332(a).

              1. Plaintiff is a citizen of Louisiana.4

              2. Defendant, James Castle, is a citizen of Texas.

              3. Defendant, Winburn Milk Company, is a foreign corporation domiciled in Texas.

                  Therefore, Winburn Milk Company is a citizen of the state of Texas.

              4. Hallmark County Mutual Insurance Company is a foreign insurer incorporated in

                  the State of Texas and has its principal place of business in Dallas, Texas. Thus,

                  Hallmark County Mutual Insurance Company is, in turn, a citizen of the State of

                  Texas.


3
 Exhibit A at ¶ 6.
4
 See, Exhibit A, Plaintiff’s Petition, Introductory Paragraph, in which Plaintiff alleges that she is a domiciled in the
Parish of East Baton Rouge, State of Louisiana.


                                                           3
          Case 3:21-cv-00098-SDD-SDJ            Document 1       02/12/21 Page 4 of 8




                  THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

                                                VI.

       Additionally, removal is proper because the amount in controversy exceeds $75,000,

exclusive of interest and costs. 28 U.S.C. § 1332(a).         To determine what amount is “in

controversy,” courts ordinarily refer to the state court petition. St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). Louisiana law mandates that plaintiffs may not

petition for a specific monetary amount. La. Code Civ. Proc. Art. 893(A)(1). However, Article

893 of the Louisiana Code of Civil Procedure does require “that if a specific amount of damages

is necessary to establish the jurisdiction of the court, the right to a jury trial, the lack of

jurisdiction of federal courts due to insufficiency of damages, or for other purposes, a general

allegation that the claim exceeds or is less than the requisite amount is required,” which plaintiff

did not do in this case.

                                                VII.

       Defendant must establish by a preponderance of the evidence that the amount in

controversy exceeds $75,000, exclusive of interest and costs; however, a defendant is not

required “to prove to a legal certainty” that the plaintiff will recover more than the jurisdictional

amount. De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). Instead, defendant needs

only to prove that the plaintiff, more likely than not, could recover more than the jurisdictional

amount.

                                               VIII.


                                                 4
             Case 3:21-cv-00098-SDD-SDJ                   Document 1   02/12/21 Page 5 of 8




           On February 12, 2021, in response to a Request for Admission, Plaintiff admitted that her

damages meet or exceed $75,000, exclusive of interest and costs, thereby establishing the

jurisdictional limit by a preponderance of the evidence.5

                                                          IX.

           Once the defendants have met their burden of proving that the claim, more likely than

not, exceeds $75,000, plaintiff can only defeat removal by proving “to a legal certainty” that the

claim will not exceed $75,000. De Aguilar v. Boeing Co., 47 F.3d 1404, 1411 (5th Cir. 1995). In

De Aguilar, the Court held that, in the absence of a prayer for less than the jurisdictional amount

and a state statute prohibiting an increase in the amount initially prayed for, to establish “legal

certainty” that a claim does not meet or exceed the requisite jurisdictional amount, a litigant who

wants to prevent removal must file a binding stipulation or affidavit with their complaint. De

Aguilar v. Boeing Co., 47 F.3d at 412. Once a defendant has removed the case St. Paul makes

later filing irrelevant. De Aguilar v. Boeing Co., 47 F.3d at 412 (referencing St. Paul Mercury

Indemnity Co. v. Red Cab Co., 303 U.S. 283, 58 S.Ct. 586, 82 L.Ed. 845 (1938); and citing, In

re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992). (Emphasis Added). In her case, Plaintiff has

done the opposite; she has admitted that her damages meet or exceeds $75,000.




                                                          X.

5
    See Exhibit B, Plaintiff’s Response to Request for Admission.


                                                           5
            Case 3:21-cv-00098-SDD-SDJ           Document 1       02/12/21 Page 6 of 8




          Further citing St. Paul Mercury, the De Aguilar Court noted that “[i]n order for a federal

court to decline jurisdiction, ‘[i]t must appear to a legal certainty that the claim is really for less

than the jurisdictional amount.”’ De Aguilar, 47 F.3d at 1409.



                               CONSENT OF ALL DEFENDANTS

                                                 XII.

          All defendants who have been properly served consent to the removal of this case to

federal court.

                                                XIII.

          The above-captioned civil action is therefore removable to this United States District

Court pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446.

                                                XIV.

          Copies of all pleadings, process, orders, and other filings in the state court suit are

attached as Exhibit 1 to this notice as required by 28. U.S.C. § 1446(a).

                                              VENUE

                                                 XV.

          Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court where

the suit has been pending, the 19th Judicial District Court in and of the Parish of East Baton

Rouge, is located within the jurisdictional bounds of the Middle District of Louisiana and

because the accident made the subject of the instant lawsuit occurred in East Baton Rouge

Parish.


                                                  6
         Case 3:21-cv-00098-SDD-SDJ             Document 1    02/12/21 Page 7 of 8




                                               XVI.

       This action is removable under and by virtue of the acts of Congress of the United States

and the defendants desire to remove it to this Court.

       Accordingly, Defendants, James Castle, Winburn Milk Company, and Hallmark County

Mutual Insurance Company, ask that the above-captioned action be removed to this Court, the

United States District Court for the Middle District of Louisiana, in accordance with the

provisions of 28 U.S.C. § 1441, et seq.




                                                 7
         Case 3:21-cv-00098-SDD-SDJ             Document 1    02/12/21 Page 8 of 8




                                                Respectfully submitted,



                                                /s/ Robert E. Kerrigan, Jr.
                                                Robert E. Kerrigan, Jr. (La. Bar #07350)
                                                DEUTSCH KERRIGAN, L.L.P.
                                                755 Magazine Street
                                                New Orleans, Louisiana 70130
                                                Telephone: (504) 581-5141
                                                Telefax: (504) 566-1201
                                                E-Mail: rkerrigan@deutschkerrigan.com
                                                Attorney for James Castle, Winburn Milk
                                                Company and Hallmark County Mutual
                                                Insurance Company



                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 12th day of February, 2021, I have served a copy of the

foregoing upon all known counsel for all parties via the Court’s CM/ECF system, or by placing

same in the United States mail, properly addressed and with first class postage prepaid, or by

facsimile, e-mail, or other electronic means.




                                                       /s/ Robert E. Kerrigan, Jr.
                                                          Robert E. Kerrigan, Jr.
